DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “A CONTROLLER FOR A SEMICONDUCTOR SWITCH CAN INCLUDE A TRANSMITTER AND RECEIVER THAT COMMUNICATE ACROSS GALVANIC ISOLATION USING AN INDUCTIVE COUPLING”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of US 10574302. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claims in the pending Application are transparently found in US 10574302 with obvious wording variations. See the table below:
Pending Application 17/545730
US 10574302
20. A method for controlling a power switch of a power converter comprising: comparing at least a portion of fault signals on a first terminal of a primary winding with a first current threshold, wherein the portion of the fault signals on the first terminal has a first polarity relative to a primary reference potential; comparing at least a portion of data signals on the second terminal of the primary winding with a second current threshold, wherein the portion of the data signals on the second terminal has a second polarity relative to the primary reference potential; configuring a drive circuit to control the power switch of a power converter, wherein the drive circuit is referenced to a secondary reference potential; driving current in a first direction in a secondary winding, wherein the current in the first direction is representative of the fault signals; and driving current in a second direction in the secondary winding, wherein the current in the second direction is representative of data signals.
1. A device comprising: first circuitry referenced to a first reference potential; second circuitry referenced to a second reference potential and galvanically isolated from the first circuitry; and an inductive coupling galvanically isolating the first circuitry and the second circuitry, the inductive coupling including a first winding referenced to the first reference potential and a second winding referenced to the second reference potential, wherein the first circuitry comprises signal reception circuitry coupled to the inductive coupling, wherein the signal reception circuitry comprises one or more signal receivers coupled to the first winding to receive signals transmitted over the inductive coupling, the one or more signal receivers comprising a first comparator coupled to compare at least a portion of the signals received from the inductive coupling with a first threshold having a first polarity relative to the first reference potential, and a second comparator coupled to compare at least a portion of the signals received from the inductive coupling with a second threshold having a second polarity relative to the first reference potential, wherein the first polarity is opposite the second polarity, wherein the second circuitry comprises signal transmission circuitry coupled to the inductive coupling, wherein the signal transmission circuitry comprises one or more signal transmitters coupled to drive current in a first direction through the second winding to transmit first signals and to drive current in a second direction through the second winding to transmit second signals, wherein the first direction is opposite the second direction.
21. The method of claim 20, wherein the data signals are representative of an operational parameter.
10. The controller of claim 6, wherein: the current in the first direction is a fault signal representative of fault detection on the secondary side; the current in the second direction is a data signal representative of an operational parameter on the secondary side, wherein the fault signal has a higher priority than the data signal.
22. The method of claim 21, wherein the operational parameter is selected from a group consisting of a collector-to-emitter voltage, a drain-to-source voltage, a system voltage, a temperature of the power switch, a load current, a collector current, or a drain current.
11. The controller of claim 10, wherein the operational parameter is one of a collector-to-emitter voltage, drain-to-source voltage, a system voltage, a temperature of the power switch, a load current, a collector current, or a drain current.
23. The method of claim 21, further comprising transmitting a command signal from the primary winding to the second winding, wherein the command signal causes a change of state in the power switch.
8. The controller of claim 7, wherein: the driver interface circuitry further comprises third signal transmission circuitry coupled to transmit a command signal over the inductive coupling, the command signal representing a desired transition of the power switch between ON and OFF states; and the secondary side comprises a drive signal generator coupled to receive the third signal transmitted over the inductive coupling and, in response thereto, generate a drive signal configured to drive the power switch between the states.
24. The method of claim 23, the step of transmitting a command signal comprising applying a voltage to the primary winding to induce a voltage and current in the secondary winding.
17. The controller of claim 16, wherein: the second comparator is coupled to output a second comparison result signal indicative of a result of the comparison of at least a portion of the signals received from the inductive coupling with second voltage threshold; and the one or more signal receivers further comprise a second integrator coupled to integrate the second comparison result signal to yield a second integral and a fourth comparator coupled to compare the second integral with a second time threshold.
25. The method of claim 20, wherein the step of driving current in a first direction in a secondary winding has a higher priority than the step of driving current in a second direction.
10. The controller of claim 6, wherein: the current in the first direction is a fault signal representative of fault detection on the secondary side; the current in the second direction is a data signal representative of an operational parameter on the secondary side, wherein the fault signal has a higher priority than the data signal.
26. The method of claim 20, further comprising demagnetizing the primary winding and the secondary winding before and after driving current in a second direction in the secondary winding.
12. The controller of claim 6, wherein: the current in the second direction is configured as a binary signal; and the signal transmission circuitry is configured to: provide current to flow through the second winding in a second direction to transmit bits of the binary data signals, and provide current to flow through the second winding in a first direction to demagnetize the inductive coupling before or after a bit is transmitted, wherein the first direction is opposite to the second direction.
27. The method of claim 26, the step of demagnetizing the primary winding and the secondary winding further comprising providing current to flow through the secondary winding in the first direction.
12. The controller of claim 6, wherein: the current in the second direction is configured as a binary signal; and the signal transmission circuitry is configured to: provide current to flow through the second winding in a second direction to transmit bits of the binary data signals, and provide current to flow through the second winding in a first direction to demagnetize the inductive coupling before or after a bit is transmitted, wherein the first direction is opposite to the second direction.



Claims 20-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of US 11223391. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claims in the pending Application are transparently found in US 11223391 with obvious wording variations. See the table below:
Pending Application 17/545730
US 11223391
20. A method for controlling a power switch of a power converter comprising: comparing at least a portion of fault signals on a first terminal of a primary winding with a first current threshold, wherein the portion of the fault signals on the first terminal has a first polarity relative to a primary reference potential; comparing at least a portion of data signals on the second terminal of the primary winding with a second current threshold, wherein the portion of the data signals on the second terminal has a second polarity relative to the primary reference potential; configuring a drive circuit to control the power switch of a power converter, wherein the drive circuit is referenced to a secondary reference potential; driving current in a first direction in a secondary winding, wherein the current in the first direction is representative of the fault signals; and driving current in a second direction in the secondary winding, wherein the current in the second direction is representative of data signals.
1. A controller to control a power switch of a power converter, the controller comprising: a driver interface referenced to a first reference potential; a drive circuit referenced to a second reference potential; and an inductive coupling configured to provide galvanic isolation between the driver interface and the drive circuit, the inductive coupling comprising: a first winding coupled to the driver interface; and a second winding coupled to the drive circuit; wherein the driver interface comprises: a first receiver coupled to a first terminal of the first winding of the inductive coupling and configured to compare at least a portion of signals on the first terminal with a first current threshold, the portion of the signals on the first terminal having a first polarity relative to the first reference potential; and a second receiver coupled to a second terminal of the first winding of the inductive coupling and configured to compare at least a portion of signals on the second terminal with a second current threshold, the portion of the signals on the inductive coupling having a second polarity relative to the first reference potential and opposite to the first polarity; wherein the drive circuit comprises: a first transmitter coupled to the second winding and configured to drive current in a first direction in the second winding to transmit first signals; and a second transmitter coupled to the second winding and configured to drive current in a second direction in the second winding to transmit second signals, the second direction opposite the first direction.
21. The method of claim 20, wherein the data signals are representative of an operational parameter.
6. The controller of claim 1, wherein the current in the first direction to transmit the first signal is a fault signal representative of fault detection by the drive circuit and the current in the second direction to transmit the second signal is a data signal representative of an operational parameter detected by the drive circuit, wherein the fault signal has a higher priority than the data signal.
22. The method of claim 21, wherein the operational parameter is selected from a group consisting of a collector-to-emitter voltage, a drain-to-source voltage, a system voltage, a temperature of the power switch, a load current, a collector current, or a drain current.
7. The controller of claim 6, wherein the operational parameter is one of a collector-to-emitter voltage, a drain-to-source voltage, a system voltage, a temperature of the power switch, a load current, a collector current, or a drain current.
23. The method of claim 21, further comprising transmitting a command signal from the primary winding to the second winding, wherein the command signal causes a change of state in the power switch.
2. The controller of claim 1, the driver interface further comprising a third transmitter configured to transmit on-command signals having an on-command signal polarity to turn on the power switch, and off-command signals having an off-command signal polarity to turn off the power switch, the on-command signal polarity being opposite to the off-command signal polarity, the drive circuit further comprising a drive signal generator coupled to receive the on-command signals and the off-command signals transmitted over the inductive coupling, the drive signal generator configured to generate a drive signal to turn on and turn off the power switch responsive to the on-command signals and the off-command signals.
24. The method of claim 23, the step of transmitting a command signal comprising applying a voltage to the primary winding to induce a voltage and current in the secondary winding.
2. The controller of claim 1, the driver interface further comprising a third transmitter configured to transmit on-command signals having an on-command signal polarity to turn on the power switch, and off-command signals having an off-command signal polarity to turn off the power switch, the on-command signal polarity being opposite to the off-command signal polarity, the drive circuit further comprising a drive signal generator coupled to receive the on-command signals and the off-command signals transmitted over the inductive coupling, the drive signal generator configured to generate a drive signal to turn on and turn off the power switch responsive to the on-command signals and the off-command signals.
25. The method of claim 20, wherein the step of driving current in a first direction in a secondary winding has a higher priority than the step of driving current in a second direction.
4. The controller of claim 1, wherein the first signals have a higher priority than the second signals and are to be received when the first and the second signals collide.
26. The method of claim 20, further comprising demagnetizing the primary winding and the secondary winding before and after driving current in a second direction in the secondary winding.
8. The controller of claim 1, wherein the current in the second direction comprises a binary signal, and the second transmitter is configured to provide current to flow through the second winding in the second direction to transmit bits of the binary signal, and provide current to flow through the second winding in the first direction to demagnetize the inductive coupling before or after a bit is transmitted.
27. The method of claim 26, the step of demagnetizing the primary winding and the secondary winding further comprising providing current to flow through the secondary winding in the first direction.
9. The controller of claim 8, the second transmitter comprising: a first switch coupled to a first terminal of the second winding and configured to provide current flow in the first direction to demagnetize the inductive coupling; and a second switch coupled to a second terminal of the second winding and configured to provide current flow in the second direction to transmit bits, the first direction being current flow from the first terminal to the second terminal of the second winding and the second direction being current flow from the second terminal to the first terminal of the second winding.

Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to
Applicant’s disclosure:
	US 20170033603: The present invention relates generally to communication between a transmitter and receiver across galvanic isolation using an inductive coupling, for example, in the context of a power supply architecture for communication between a galvanically-isolated transmitter and receiver.
 	US 20170012622: This disclosure relates generally to communication between a transmitter and receiver across galvanic isolation using an inductive coupling, for example, in the context of a power converter in which the primary side is galvanically isolated from the secondary side.
 	US 20170187367:  The present invention relates to a device and a method for producing a variable reference signal for a driver circuit for a semiconductor power switch. Such devices are used for example for detecting a short-circuit or overcurrent state in an IGBT ("Insulated Gate Bipolar Transistor").

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/Primary Examiner, Art Unit 2641